                Case 2:19-cv-00223-RAJ Document 14 Filed 10/01/19 Page 1 of 11




 1                                                                              The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
 8
      BOARD OF TRUSTEES OF THE
 9    EMPLOYEE PAINTERS’ TRUST, et al,
                                                                   Case No. 2:19-cv-00223-RAJ
10                      Plaintiffs,
                                                                   [PROPOSED] STIPULATED
11                       v.                                        PROTECTIVE ORDER

12    STRIPE RITE, INC., et al.,                                   Hearing Date: October 1, 2019
                                                                   Without Oral Argument
13                      Defendants.

14

15   1.       Purposes and Limitations

16            Discovery in this action is likely to involve production of confidential, proprietary, or

17   private information for which special protection may be warranted. Accordingly, the parties hereby

18   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

19   acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

20   protection on all disclosures or responses to discovery, the protection it affords from public

21   disclosure and use extends only to the limited information or items that are entitled to confidential

22   treatment under the applicable legal principles, and it does not presumptively entitle parties to file

23   confidential information under seal.

24

                                                                                               SEBRIS BUSTO JAMES
      [PROPOSED] STIPULATED PROTECTIVE ORDER – 1                                            14205 SE 36th St., Suite 325
      Trustees, et al.., v. Stripe Rite, Inc., et al., No. 2:19-cv-00223-RAJ                Bellevue, Washington 98006
                                                                                      Tel: 425-454-4233 – Fax: 425-453-9005
                Case 2:19-cv-00223-RAJ Document 14 Filed 10/01/19 Page 2 of 11




 1   2.       “Confidential” Material

 2            “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged: Defendants’ balance sheets, income statements, and other

 4   financial statements.

 5   3.       Scope

 6            The protections conferred by this agreement cover not only confidential material (as

 7   defined above), but also (1) any information copied or extracted from confidential material; (2) all

 8   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

 9   conversations, or presentations by parties or their counsel that might reveal confidential material.

10            However, the protections conferred by this agreement do not cover information that is in

11   the public domain or becomes part of the public domain through trial or otherwise.

12   4.       Access to, and Use of, Confidential Material

13            A.       Basic Principles. A receiving party may use confidential material that is

14   disclosed or produced by another party or by a non-party in connection with this case only for

15   prosecuting, defending, or attempting to settle this litigation. Confidential material may be

16   disclosed only to the categories of persons and under the conditions described in this agreement.

17   Confidential material must be stored and maintained by a receiving party at a location and in a

18   secure manner that ensures that access is limited to the persons authorized under this agreement.

19            B.       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

20   ordered by the court or permitted in writing by the designating party, a receiving party may

21   disclose any confidential material only to:

22            (i).     the receiving party’s counsel of record in this action, as well as employees of

23   counsel to whom it is reasonably necessary to disclose the information for this litigation;

24

                                                                                        SEBRIS BUSTO JAMES
      [PROPOSED] STIPULATED PROTECTIVE ORDER – 2                                     14205 SE 36th St., Suite 325
      Trustees, et al.., v. Stripe Rite, Inc., et al., No. 2:19-cv-00223-RAJ         Bellevue, Washington 98006
                                                                               Tel: 425-454-4233 – Fax: 425-453-9005
                Case 2:19-cv-00223-RAJ Document 14 Filed 10/01/19 Page 3 of 11




 1            (ii).    the officers, directors, and employees (including in house counsel) of the

 2   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 3   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 4   designated;

 5            (iii).   experts and consultants to whom disclosure is reasonably necessary for this

 6   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 7            (iv).    the court, court personnel, and court reporters and their staff;

 8            (v).     copy or imaging services retained by counsel to assist in the duplication of

 9   confidential material, provided that counsel for the party retaining the copy or imaging service

10   instructs the service not to disclose any confidential material to third parties and to immediately

11   return all originals and copies of any confidential material;

12            (vi).    during their depositions, witnesses in the action to whom disclosure is reasonably

13   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

14   A), unless otherwise agreed by the designating party or ordered by the court. Pages of

15   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

16   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

17   under this agreement;

18            (vii).   the author or recipient of a document containing the information or a custodian or

19   other person who otherwise possessed or knew the information.

20            C.       Filing Confidential Material. Before filing confidential material or discussing or

21   referencing such material in court filings, the filing party shall confer with the designating party,

22   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

23   remove the confidential designation, whether the document can be redacted, or whether a motion

24   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

                                                                                          SEBRIS BUSTO JAMES
      [PROPOSED] STIPULATED PROTECTIVE ORDER – 3                                       14205 SE 36th St., Suite 325
      Trustees, et al.., v. Stripe Rite, Inc., et al., No. 2:19-cv-00223-RAJ           Bellevue, Washington 98006
                                                                                 Tel: 425-454-4233 – Fax: 425-453-9005
                Case 2:19-cv-00223-RAJ Document 14 Filed 10/01/19 Page 4 of 11




 1   designating party must identify the basis for sealing the specific confidential information at issue,

 2   and the filing party shall include this basis in its motion to seal, along with any objection to

 3   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be

 4   followed and the standards that will be applied when a party seeks permission from the court to

 5   file material under seal. A party who seeks to maintain the confidentiality of its information

 6   must satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the

 7   motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,

 8   in accordance with the strong presumption of public access to the Court’s files.

 9            The parties shall, in addition, comply with section 7 of the Court’s standing order [Dkt. #4

10   in this case] concerning applications to seal documents.

11   5.       Designating Protected Material

12            A.       Exercise of Restraint and Care in Designating Material for Protection. Each

13   party or non-party that designates information or items for protection under this agreement must

14   take care to limit any such designation to specific material that qualifies under the appropriate

15   standards. The designating party must designate for protection only those parts of material,

16   documents, items, or oral or written communications that qualify, so that other portions of the

17   material, documents, items, or communications for which protection is not warranted are not

18   swept unjustifiably within the ambit of this agreement.

19            Mass, indiscriminate, or routinized designations are prohibited. Designations that are

20   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

21   unnecessarily encumber or delay the case development process or to impose unnecessary expenses

22   and burdens on other parties) expose the designating party to sanctions.

23

24

                                                                                        SEBRIS BUSTO JAMES
      [PROPOSED] STIPULATED PROTECTIVE ORDER – 4                                     14205 SE 36th St., Suite 325
      Trustees, et al.., v. Stripe Rite, Inc., et al., No. 2:19-cv-00223-RAJ         Bellevue, Washington 98006
                                                                               Tel: 425-454-4233 – Fax: 425-453-9005
                Case 2:19-cv-00223-RAJ Document 14 Filed 10/01/19 Page 5 of 11




 1            If it comes to a designating party’s attention that information or items that it designated for

 2   protection do not qualify for protection, the designating party must promptly notify all other parties

 3   that it is withdrawing the mistaken designation.

 4            B.       Manner and Timing of Designations. Except as otherwise provided in this

 5   agreement (see, e.g., the final sentence of section 5.B(ii) below), or as otherwise stipulated or

 6   ordered, disclosure or discovery material that qualifies for protection under this agreement must

 7   be clearly so designated before or when the material is disclosed or produced.

 8            (i).     Information in documentary form: (e.g., paper or electronic documents and

 9   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

10   the designating party must affix the word “CONFIDENTIAL” to each page that contains

11   confidential material. If only a portion or portions of the material on a page qualifies for

12   protection, the producing party also must clearly identify the protected portion(s) (e.g., by

13   making appropriate markings in the margins).

14            (ii).    Testimony given in deposition or in other pretrial proceedings: the parties and any

15   participating non-parties must identify on the record, during the deposition or other pretrial

16   proceeding, all protected testimony, without prejudice to their right to so designate other

17   testimony after reviewing the transcript. Any party or non-party may, within fifteen days after

18   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

19   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect

20   confidential information at trial, the issue should be addressed during the pre-trial conference.

21            (iii).   Other tangible items: the producing party must affix in a prominent place on the

22   exterior of the container or containers in which the information or item is stored the word

23   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

24   the producing party, to the extent practicable, shall identify the protected portion(s).

                                                                                         SEBRIS BUSTO JAMES
      [PROPOSED] STIPULATED PROTECTIVE ORDER – 5                                      14205 SE 36th St., Suite 325
      Trustees, et al.., v. Stripe Rite, Inc., et al., No. 2:19-cv-00223-RAJ          Bellevue, Washington 98006
                                                                                Tel: 425-454-4233 – Fax: 425-453-9005
                Case 2:19-cv-00223-RAJ Document 14 Filed 10/01/19 Page 6 of 11




 1            C.       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 2   designate qualified information or items does not, standing alone, waive the designating party’s

 3   right to secure protection under this agreement for such material. Upon timely correction of a

 4   designation, the receiving party must make reasonable efforts to ensure that the material is

 5   treated in accordance with the provisions of this agreement.

 6   6.       Challenging Confidentiality Designations

 7            A.       Timing of Challenges. Any party or non-party may challenge a designation of

 8   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

 9   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

10   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

11   challenge a confidentiality designation by electing not to mount a challenge promptly after the

12   original designation is disclosed.

13            B.       Meet and Confer. The parties must make every attempt to resolve any dispute

14   regarding confidential designations without court involvement. Any motion regarding

15   confidential designations or for a protective order must include a certification, in the motion or in

16   a declaration or affidavit, that the movant has engaged in a good faith meet and confer

17   conference with other affected parties in an effort to resolve the dispute without court action. The

18   certification must list the date, manner, and participants to the conference. A good faith effort to

19   confer requires a face-to-face meeting or a telephone conference.

20            C.       Judicial Intervention. If the parties cannot resolve a challenge without court

21   intervention, the designating party may file and serve a motion to retain confidentiality under

22   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

23   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

24   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

                                                                                        SEBRIS BUSTO JAMES
      [PROPOSED] STIPULATED PROTECTIVE ORDER – 6                                     14205 SE 36th St., Suite 325
      Trustees, et al.., v. Stripe Rite, Inc., et al., No. 2:19-cv-00223-RAJ         Bellevue, Washington 98006
                                                                               Tel: 425-454-4233 – Fax: 425-453-9005
                Case 2:19-cv-00223-RAJ Document 14 Filed 10/01/19 Page 7 of 11




 1   other parties) may expose the challenging party to sanctions. All parties shall continue to

 2   maintain the material in question as confidential until the court rules on the challenge.

 3   7.       Protected Material Subpoenaed or Ordered Produced in Other Litigation

 4            If a party is served with a subpoena or a court order issued in other litigation that compels

 5   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

 6   must:

 7            (i).     promptly notify the designating party in writing and include a copy of the

 8   subpoena or court order;

 9            (ii).    promptly notify in writing the party who caused the subpoena or order to issue in

10   the other litigation that some or all of the material covered by the subpoena or order is subject to

11   this agreement. Such notification shall include a copy of this agreement; and

12            (iii).   cooperate with respect to all reasonable procedures sought to be pursued by the

13   designating party whose confidential material may be affected.

14   8.       Unauthorized Disclosure of Protected Material

15            If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

16   material to any person or in any circumstance not authorized under this agreement, the receiving

17   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

18   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

19   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

20   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

21   Bound” that is attached hereto as Exhibit A.

22   9.       Inadvertent Production of Privileged or Otherwise Protected Material

23            When a producing party gives notice to receiving parties that certain inadvertently

24   produced material is subject to a claim of privilege or other protection, the obligations of the

                                                                                        SEBRIS BUSTO JAMES
      [PROPOSED] STIPULATED PROTECTIVE ORDER – 7                                     14205 SE 36th St., Suite 325
      Trustees, et al.., v. Stripe Rite, Inc., et al., No. 2:19-cv-00223-RAJ         Bellevue, Washington 98006
                                                                               Tel: 425-454-4233 – Fax: 425-453-9005
                Case 2:19-cv-00223-RAJ Document 14 Filed 10/01/19 Page 8 of 11




 1   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 2   is not intended to modify whatever procedure may be established in an e-discovery order or

 3   agreement that provides for production without prior privilege review. The parties agree to the

 4   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

 5   10.      Non-Termination and Return of Documents

 6            Within 60 days after the termination of this action, including all appeals, each receiving

 7   party must return all confidential material to the producing party, including all copies, extracts and

 8   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

 9            Notwithstanding this provision, counsel are entitled to retain one archival copy of all

10   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

11   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

12   product, even if such materials contain confidential material.

13            The confidentiality obligations imposed by this agreement shall remain in effect until a

14   designating party agrees otherwise in writing or a court orders otherwise.

15            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

16
      Dated: October 1, 2019                                       /s/Sean W. McDonald/DAF by consent
17                                                                 Attorneys for Plaintiffs

18
      Dated: October 1, 2019                                       /s/Darren A. Feider
19                                                                 Attorneys for Defendants

20
              PURSUANT TO STIPULATION, IT IS SO ORDERED
21
              IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
22
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
23
     state proceeding, constitute a waiver by the producing party of any privilege applicable to those
24

                                                                                               SEBRIS BUSTO JAMES
      [PROPOSED] STIPULATED PROTECTIVE ORDER – 8                                            14205 SE 36th St., Suite 325
      Trustees, et al.., v. Stripe Rite, Inc., et al., No. 2:19-cv-00223-RAJ                Bellevue, Washington 98006
                                                                                      Tel: 425-454-4233 – Fax: 425-453-9005
                Case 2:19-cv-00223-RAJ Document 14 Filed 10/01/19 Page 9 of 11




 1   documents, including the attorney-client privilege, attorney work-product protection, or any other

 2   privilege or protection recognized by law.

 3
      Dated:
 4                                                                 U.S. District Judge Richard A. Jones

 5   Prepared and presented by:

 6   /s/Sean W. McDonald/DAF by consent
     Sean W. McDonald, WSBA #48542
 7   smcdonald@theurbanlawfirm.com
     720 N. Tenth St., A-389
 8   Renton, Washington 98057
     (425) 646-2394
 9   Wesley Smith, WSBA #51934
     wes@cjmlv.com
10   11900 NE First St., Suite 300, Building G
     Bellevue, Washington 98005
11   (425) 462-4045
     Attorneys for Plaintiffs
12
     /s/Darren A. Feider
13   Darren A. Feider, WSBA #22430
     dfeider@sebrisbusto.com
14   Jason Rossiter, WSBA #44732
     jrossiter@sebrisbusto.com
15   Sebris Busto James
     14205 SE 36th St., Suite 325
16   Bellevue, Washington 98006
     (425) 454-4233
17   Attorneys for Defendants

18

19

20

21

22

23

24

                                                                                                SEBRIS BUSTO JAMES
      [PROPOSED] STIPULATED PROTECTIVE ORDER – 9                                             14205 SE 36th St., Suite 325
      Trustees, et al.., v. Stripe Rite, Inc., et al., No. 2:19-cv-00223-RAJ                 Bellevue, Washington 98006
                                                                                       Tel: 425-454-4233 – Fax: 425-453-9005
               Case 2:19-cv-00223-RAJ Document 14 Filed 10/01/19 Page 10 of 11




 1                                              EXHIBIT A
                                   Acknowledgment and Agreement to be Bound
 2
              I,   ____________________________________                        [print   or     type      full    name],        of
 3
     ____________________________________ [print or type full address], declare under penalty of
 4
     perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 5
     issued by the United States District Court for the Western District of Washington on [date] in the
 6
     case of Trustees, et al. v. Stripe Rite, Inc., et al., Case No. 2:19-cv-00223-RAJ. I agree to comply
 7
     with and to be bound by all the terms of this Stipulated Protective Order and I understand and
 8
     acknowledge that failure to so comply could expose me to sanctions and punishment in the nature
 9
     of contempt. I solemnly promise that I will not disclose in any manner any information or item
10
     that is subject to this Stipulated Protective Order to any person or entity except in strict compliance
11
     with the provisions of this Order.
12
              I further agree to submit to the jurisdiction of the United States District Court for the
13
     Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
14
     Order, even if such enforcement proceedings occur after termination of this action.
15
              Date:
16
              City and State where sworn and signed:
17
              Printed name:
18
              Signature:
19

20

21

22

23

24

                                                                                                      SEBRIS BUSTO JAMES
      [PROPOSED] STIPULATED PROTECTIVE ORDER – 10                                                  14205 SE 36th St., Suite 325
      Trustees, et al.., v. Stripe Rite, Inc., et al., No. 2:19-cv-00223-RAJ                       Bellevue, Washington 98006
                                                                                             Tel: 425-454-4233 – Fax: 425-453-9005
               Case 2:19-cv-00223-RAJ Document 14 Filed 10/01/19 Page 11 of 11




 1                                                  Certificate of Service

 2            I, Nani Vo, certify under penalty of perjury under the laws of the United States and the

 3   State of Washington that, on October 1, 2019, I served this document upon the persons listed below

 4   in the manner shown next to their name:

 5     Attorneys for Plaintiffs:
                                                                       ☐ By U.S. Mail
 6     Sean W. McDonald, WSBA #48542                                   ☐ By Federal Express
       720 N. Tenth St., A-389                                         ☐ By Facsimile
 7     Renton, Washington 98057
                                                                       ☐ By ABC Messenger
       smcdonald@theurbanlawfirm.com
 8                                                                     ☒ By Electronic Mail
                                                                       ☐ By E-service
 9

10     Wesley Smith, WSBA #51934
       11900 NE First St., Suite 300, Building G                       ☐ By U.S. Mail
11     Bellevue, Washington 98005                                      ☐ By Federal Express
       wes@cjmlv.com                                                   ☐ By Facsimile
12                                                                     ☐ By ABC Messenger
                                                                       ☒ By Electronic Mail
13
                                                                       ☐ By E-service
14

15
                                                                  s/Nani Vo
                                                                  Nani Vo
16

17

18

19

20

21

22

23

24

                                                                                               SEBRIS BUSTO JAMES
      [PROPOSED] STIPULATED PROTECTIVE ORDER – 11                                           14205 SE 36th St., Suite 325
      Trustees, et al.., v. Stripe Rite, Inc., et al., No. 2:19-cv-00223-RAJ                Bellevue, Washington 98006
                                                                                      Tel: 425-454-4233 – Fax: 425-453-9005
